Per Curiam,
There appears to be nothing in either of the specifications of error that requires a reversal of the judgment. ' The points for charge, recited in the first three specifications respectively, were rightly refused. The remaining specification, viz.: “ The verdict was against the law and the evidence,” might have been addressed to the court below on a motion for a new trial, but it has no place here.
As specified in the policy, the insurance was “$1,000, upon the two story brick dwelling house with slate roof and its additions adjoining and communicating, including foundations, porches, verandas,” etc. This description clearly embraces the frame addition which was totally destroyed by the fire. It not only adjoined, but also communicated with*the brick building. The learned trial judge, however, permitted defendant company to introduce evidence for the purpose of showing that it was' not intended that said adjoining building should be embraced in the description. That, together with plaintiff’s evidence, tending to prove the contrary, was submitted to the jury, and they, by necessary implication, must have found that said building was covered by the policy.
Another frivolous ground of defence was the alleged insufficiency of the proofs of loss furnished within the sixty days required by the policy. These proofs, in substantial compliance *40with the terms of the policy, were furnished to defendant company on April 3, 1891, and retained by it, without objection, for more than a month. If the proofs were deemed insufficient, it was the plain duty of the company to give immediate notice of its objections, pointing out the supposed defects, etc.: Gould v. Insurance Co., 134 Pa. 586 ; Davis Shoe Co. v. Kittanning Ins. Co., 138 Pa. 73.
Judgment affirmed.